       Case: 1:20-cr-00229-CAB Doc #: 1-1 Filed: 03/13/20 1 of 6. PageID #: 2



                                 AFFIDAVIT IN SUPPORT OF
                                  A CRIMINAL COMPLAINT

       I, Donald Kopchak, Task Force Officer of the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), herein after referred to as Affiant, being duly sworn, do hereby depose and

state as follows:

                            Affiant’s Background and Qualifications

       1.      Affiant is a duly sworn Task Force Officer of the ATF. As such, Affiant is

empowered to conduct investigations of and to make arrests for offenses enumerated in Titles 18

and 21 of the United States Code that is, a task force officer engaged in enforcing the criminal

laws and duly authorized by the Attorney General to request a search warrant.

       2.      Affiant has been involved in the investigation of various individuals and

organizations involved in the illegal manufacturing, distribution, and use of controlled

substances and firearm violations. Affiant has conducted surveillance operations and has

become familiar with the methods used by individuals engaged in the illegal manufacturing,

distribution, and use of controlled substances and firearm violations. Affiant has been lead

investigator or has participated in many criminal investigations involving violations of Ohio drug

and firearm laws. Affiant has executed many search warrants related to illegal drug and firearm

operations.

       3.      Based on Affiant’s experience, Affiant knows that while some drug traffickers

attempt to keep their drug trafficking activities separate from their residences, many drug

traffickers conduct their drug trafficking activities at locations where they reside and as a result

retain evidence relating to drug trafficking therein. Regardless of where drug traffickers conduct

their drug activities, drug traffickers typically keep records, papers, documents and other
       Case: 1:20-cr-00229-CAB Doc #: 1-1 Filed: 03/13/20 2 of 6. PageID #: 3



evidence of such trafficking offenses at locations where the items can be readily accessed, to

include the drug trafficker’s place of residence.

       4.      Affiant also knows that the sale of illegal drugs is mostly conducted on a cash

basis and that persons involved in the regular trafficking of drugs often maintain control over

significant amounts of currency, as both “working capital” and as “profits”, at their places of

residence and/or other properties they control.

       5.      Drug traffickers commonly utilize vehicles to transport drugs and proceeds from

drug sales, to include U.S. currency, between various locations. To avoid detection and

confiscation, the vehicles used to transport both drugs and currency are often outfitted with

hidden compartments designed to conceal the money or contraband.

       6.      Affiant knows that it is common for drug trafficking organizations (“DTOs”) to

use cellular telephone text messaging features to communicate with associates relating to the

logistics of their drug trafficking business. Affiant is also aware that DTOs commonly use pre-

paid telephones, which require little or no subscriber information, to avoid law enforcement

detection and interception. Affiant knows that those involved in illegal drug operations or other

criminal conduct use slang and/or coded language when communicating about drug matters.

       7.      Affiant is aware that individuals involved in drug trafficking often maintain

records linking them to their trafficking activity and their drug trafficking associates. These

records may include notes, records or ledgers of drug sales, past or future shipments, and other

records, including telephone records, which identify customers and/or other co-conspirators.

These records may be stored physically or digitally on computers or other electronic devices or

media. Affiant knows that drug traffickers often maintain such records at their place of residence




                                                    2
       Case: 1:20-cr-00229-CAB Doc #: 1-1 Filed: 03/13/20 3 of 6. PageID #: 4



even when the residence is not being used to store drugs or to conduct drug sales or other drug

activity.

        8.        Affiant’s knowledge of the facts alleged in this affidavit are based on

conversations with other law enforcement officers, including: ATF agents/officers; information

received from law enforcement databases; and from Affiant’s personal participation in the

investigation.

        9.        This Affidavit is offered in support of a Criminal Complaint against Defendants

CHARLES BEARD and BRALYNN RANDALL with Title 21 United States Code, Section 846,

Conspiracy to Possess with Intent to Distribute Controlled Substances and Title 21, United States

Code, Section 841(a)(1), possession of a controlled substance with the intent to distribute. As

further detailed below, your Affiant submits that there is probable cause to believe that

CHARLES BEARD and BRALYNN RANDALL conspired to distribute controlled substances

from 11408 Fairport Avenue, Cleveland, OH.

                                        PROBABLE CAUSE

        10.       In early 2020, your Affiant received information from a confidential informant

(“CI”) that a large amount of crack and marijuana were being sold from 11408 Fairport Avenue,

Cleveland, OH (“11408 Fairport”).

        11.       During the week of March 2, 2020, using a CI, your Affiant arranged a controlled

buy of crack cocaine from a male known to the CI as Tiggs. During that controlled buy, your

Affiant observed a Chevy Silverado with Ohio plate PXK-3243, in the drive way of 11408

Fairport. Your Affiant confirmed that Charles BEARD was the renter of that Silverado.

       12.      During the controlled buy, BEARD was seen walking a dog and going in and out

 of 11408 Fairport. During the controlled buy, CI bought crack cocaine from a PDQwho went



                                                   3
       Case: 1:20-cr-00229-CAB Doc #: 1-1 Filed: 03/13/20 4 of 6. PageID #: 5



by Tiggs, but was later identified as Bralynn RANDALL. CI stated that BEARD was present

during the buy and that large amounts of marijuana and crack cocaine were in plain view inside

11408 Fairport during the controlled buy.

       13.     Your Affiant and CI arranged another controlled buy from RANDALL during the

week of March 9, 2020. During the buy, the CI went to 11408 Fairport and bought crack cocaine

from RANDALL. CI stated again that BEARD was present and that narcotics were in plain view

inside 11408 Fairport.

       14.     During the next several days after the second controlled buy, your Affiant

conducted of surveillance on 11408 Fairport and observed BEARD installing a video

surveillance camera system. Your Affiant also observed approximately 10 to 12 people arrive at

11408 Fairport, stay for a few minutes, and then exit. In your Affiant’s training and experience,

this is common practice when a residence is trafficking narcotics.

       15.     On March 13, 2020, your Affiant and Cleveland Police and SWAT executed a

search warrant at 11408 Fairport. During surveillance prior to the execution of warrant,

Detectives observed a Silver Kia SUV with North Carolina plate HBX-2863 pull into the

driveway of 11408 Fairport. Detectives observed Charles BEARD exit the Kia and walk to the

door and use a key to enter 11408 Fairport. Detectives noticed a short time later Braylynn

RANDALL walked to the residence and walked into 11408 Fairport. After a few minutes

RANDALL walked out of the residence went to the Silver Kia and pulled out a large brown and

black bag and then went back into the residence.

       16.     A few minutes later, RANDALL exited 11408 Fairport and got into the silver Kia

and went east bound on Fairport. Cleveland police officers stopped RANDALL a few blocks

away and confiscated a bag of marijuana and brought RANDALL back to 11408 Fairport.



                                                4
       Case: 1:20-cr-00229-CAB Doc #: 1-1 Filed: 03/13/20 5 of 6. PageID #: 6



       17.     While CPD officers were stopping RANDALL, Cleveland SWAT made entry

into the residence. While making entry, BEARD ran down the steps to the bottom level and then

a few minutes later tried to exit the rear door in order to escape. BEARD was detained and

advised of his Miranda rights. Once SWAT cleared the residence they advised your Affiant that a

large amount of crack and marijuana was in plain view. Your Affiant went and advised

RANDALL of his Miranda rights, which he stated he understood. RANDALL admitted to your

Affiant that he sells “drugs,” “the crack is mine,” and the firearm was “mine” and that he needed

it because it was a bad neighborhood.

       18.     Inside of 11408 Fairport, Detectives confiscated 90 grams of crack cocaine, a

large quantity of marijuana, and two firearms – a Glock 19 bearing serial number BFSW075,

loaded with 30 round magazine, and a FN FNS-9C bearing serial number CSU0057500, loaded

with 16 rounds. Detectives and your Affiant observed most of the narcotics and the FN firearm

on a table next to the door that BEARD and RANDALL walked in and out of numerous times

throughout the two week investigation into 11408 Fairport. Finally, your Affiant located Charles

BEARD’s wallet with his Ohio ID on the table next to approximately 50 grams of crack cocaine

and the FN FNS-9C bearing serial number CSU0057500 firearm.




                                                5
       Case: 1:20-cr-00229-CAB Doc #: 1-1 Filed: 03/13/20 6 of 6. PageID #: 7



                                          CONCLUSION

       19.     For the foregoing reasons, your Affiant submits that there is probable cause in

support of a criminal complaint against Defendants CHARLES BEARD and BRALYNN

RANDALL with Title 21 United States Code, Section 846, Conspiracy to Possess with Intent

Distribute Controlled Substances and Title 21, United States Code, Section 841(a)(1), possession

of a controlled substance with the intent to distribute.




                                                           Donald Kopchak
                                                           Task Force Officer
                                                           Bureau of Alcohol, Tobacco, and Firearms

This affidavit was sworn to by the Affiant
by telephone after a PDF was transmitted
by email, per Crim R. 41(d)(3), on this
13th
____ day of March, 2020.



_________________________________________
JONATHAN D. GREENBERG
UNITED STATES MAGISTRATE JUDGE




                                                  6
